Citation Nr: 1601420	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-20 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to October 1, 2003, for the award of Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.  He died in September 2003, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The claims file is now in the jurisdiction of the New York, New York, RO.

[The May 2010 rating decision granting DIC was not timely appealed.  However, during the appeal period following that decision, the RO conducted review of the effective date in conjunction with a federal court order in United States Department of Veterans Affairs (Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III)), to determine whether the Veteran was a Nehmer class member, and concluded that the Veteran was not a Nehmer class member.  The December 2011 rating decision on appeal denied an earlier effective date for DIC on that basis; that rating decision was timely appealed.  While the RO's conclusion as to Nehmer class member status is correct, in reviewing the appealed decision denying an earlier effective date for DIC the Board is bound to consider all theories of entitlement that may apply, to include clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (once a rating decision that establishes an effective date for an award becomes final, such decision can only be revised is if it contains CUE)].  





FINDINGS OF FACT

1.   The Veteran died in September 2003; the appellant filed her claim for death benefits in May 2004 (within one year following the Veteran's death).

2.  A May 2010 rating decision granted DIC effective October 1, 2003 which constituted undebatably erroneous application of the regulation governing the effective date for an award of DIC.


CONCLUSION OF LAW

The assignment of October 1, 2003 as the effective date for the appellant's award of DIC constituted CUE; an earlier effective date of September 1, 2003 (but no earlier) for the grant of DIC is warranted.  38 U.S.C.A. § 5107, 5110(d); 38 C.F.R. § 3.400(c).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).  Furthermore, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply in matters of revision of an RO decision on the basis of CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

Analysis

A May 2010 rating decision granted the appellant service connection for the cause of the Veteran's death and DIC benefits, effective October 1, 2003.  In August 2010 (within one year of the May 2010 rating decision granting DIC), the RO notified the appellant that it was conducting a Nehmer review of the Veteran's file, to include consideration of an earlier effective date for DIC.  In the December 2011 rating decision on appeal, the RO determined, inter alia, that the Veteran was not a Nehmer class member because he did not have service in the Republic of Vietnam; therefore, an earlier effective date for DIC under the Nehmer provisions in 38 C.F.R. § 3.816 was not warranted.  

By regulation, Nehmer class members are Veterans (or their surviving spouse, child or parent) who served in Vietnam and have a covered disease.  See 38 C.F.R. § 3.816(a)(1).  The Veteran served in Thailand during the Vietnam era; there is no evidence that he served in Vietnam, and the appellant concedes that he did not.  Thus, under the governing regulation, the RO correctly determined that the Veteran was not a Nehmer class member.  

As the matter on appeal considered entitlement to an earlier effective date for DIC, the Board is obligated to consider whether the appellant is entitled to an earlier effective date on another basis, to include CUE.  Briefly, "CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40 (1993).  Errors that are "clear and unmistakable" are undebatable; that is, reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Id.   

In the instant case, the Board notes that the Veteran died in September 2003 and that the appellant filed her claim for death benefits within one year of that date.  Under the governing regulation, the effective date of an award of DIC for which an application is received within one year of the date of the Veteran's death shall be the first day of the month in which death occurred.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(c).  Accordingly, the appropriate effective date for DIC is September 1, 2003, and, to the extent that it determined otherwise, the May 2010 rating decision was clearly and unmistakably erroneous.  

In summary, that part of the May 2010 rating decision that assigned the effective date for the award of DIC involved CUE and requires revision.  The proper effective date is September 1, 2003.  There is no basis in law for an effective date for DIC prior the first day of the month in which the Veteran died.  The law is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  An effective date of September 1, 2003 is warranted.


ORDER

An earlier effective date of September 1, 2003, for the award of DIC is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


